Citation Nr: 1740047	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-34 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (claimed as posttraumatic stress disorder (PTSD)).

3.  Entitlement to service connection for a low back disability, to include degenerative disk disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the psychiatric disability claim was characterized at the RO level as one for major depressive disorder rather than the claimed PTSD, based on diagnoses within the record of the major depressive disorder but not PTSD.  As discussed in the body of this decision, the question of the presence of PTSD was addressed in the course of claim, including upon VA examination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has no service connected disabilities.

2.  Major depressive disorder or other psychiatric disability is not shown in service or for many years thereafter, and a current major depressive disorder or other psychiatric disability is not related to service.  

3.  A confirmed diagnosis of PTSD is not established.  

4.  A chronic low back disability is not shown in service or for many years thereafter, and a current low back disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).

2.  The requirements to establish entitlement to service connection for major depressive disorder, claimed as PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303  (2014).

3.  The requirements to establish entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board and the VA generally are respectful of and indebted to the Veteran for his honorable service.  Regrettable, a thorough review of the record does not present evidence sufficient to support grants of the benefits sought in the present appeal.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether a veteran is entitled to TDIU, neither the Veteran's nonservice-connected disabilities nor his advancing age may be considered.

The Veteran is not service connected for any disabilities.  Therefore, the schedular rating criteria for TDIU are not met.  38 C.F.R. § 4.16(a).  When the schedular percentage requirements for TDIU are not met, an extraschedular basis of entitlement may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b).  However, since the Veteran is not service connected for any disabilities, extraschedular consideration is also not applicable.  In the absence of service-connected disabilities, the claim for TDIU must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

II. Service Connection Claims 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A. Acquired Psychiatric Disorder

The Veteran essentially contends that his major depressive disorder is related to adverse experiences in service, particularly his stationing for long intervals at remote locations and having an isolating assignment as a radar monitor.  In a May 2012 submission the Veteran provides a narrative of difficulties in service associated with isolated radar postings, social isolation, and difficulties in social adjustment in service and following service.  

Upon VA psychological examination in September 2012, the examiner noted that the Veteran suffered from depression and alcohol abuse disorder, and commented that his "alcohol use likely exacerbates and helps maintain" his depression.   At the examination the Veteran provided a history of being in the Air Force for three years, followed by working for 21 years for a fire department with a promotion to investigator after 8 and then working for 13 more years before retiring on disability due to a bad back, hypertension, and depression.  He reported that following retirement he worked for 10 years owning his own cleaning business, though reducing his hours supervising when this became too stressful.  The examiner noted that the Veteran had had six weeks of therapy in 1993 when working for the fire department, and began using psychiatric medications also in 1993.  The Veteran provided a current behavior history of drinking three times per week, and on each occasion drinking until he is drunk.  

At the examination the Veteran reported having seen many burnt bodies and motor vehicle collisions when working for the fire department, and experiencing significant racism on an ongoing basis at that work.  He complained of difficulties with working at remote radar installations while in service.  The examiner noted that these remote assignments did not constitute stressors to support a diagnosis of PTSD.  The examiner concluded that the Veteran was not exposed to a traumatic event in service to support a PTSD diagnosis.  Several other criteria to support a diagnosis of PTSD were also not found.  The examiner did diagnose major depressive disorder based on symptoms including depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work circumstances.  

While the examiner diagnosed major depressive disorder including based on these symptoms, he noted that the Veteran reported that he began experiencing symptoms of this disorder in 1988 and that the Veteran believed that they reached a level of depression in 1993.  The examiner substantially accepted this history, including based on post-service records.  Then, the examiner concluded that the condition did not develop until many years after service and was contributed to by witnessing above-noted burned bodies and car crashes and experiencing ongoing racism in the course of post-service work for a fire department, not in-service work, as well as being contributed to by his alcohol abuse.  On these bases, the examiner opined that it was not at least as likely as not that the Veteran's major depressive disorder was caused by or resulted from military service.  

The Veteran is competent to report observable psychiatric symptoms he experiences.  While the Veteran believes that his current major depressive disorder is related to service, in this case, the Veteran has not shown that he has the experience, skills, or specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this regard, the diagnosis and etiology of a psychiatric disability are matters not capable of lay observation, and require medical expertise to determine, including the administration of clinical testing.  Accordingly, his lay opinion as to the diagnosis or etiology of his major depressive disorder is not competent evidence.  Similarly, the Veteran in this case is not competent to self-diagnose PTSD, as this requires the administration and interpretation of clinical testing.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board finds that the preponderance of the evidence supports the findings and conclusions of the September 2012 VA examiner, including post-service records and the Veteran's own self-report to the effect that psychiatric symptoms did not begin until many years after service and that depression did not begin until 1993.  Service examination and treatment records and an October 1971 service separation examination all reflecting no psychological difficulties.  Post-service records include a December 1993 medical diagnosis of major depressive disorder with anxious features, with onset of symptoms of such disorder then noted to have begun in late 1988 to early 1989, thus corroborating the Veteran's narrative to the December 2012 examiner.  

In sum, the record as a whole provides no objective evidence of major depressive disorder until 1993, many years following service, and the Veteran's self-report both in 1993 and upon examination in September 2012 is to the effect that symptoms developing and leading to that onset began approximately five years earlier and thus many years following service.  The Veteran's symptoms of isolation and socialization difficulties in service or following service are not here questioned, but were not found by the September 2012 examiner or any other mental health professional to support a mental disorder at that time or to support a link between service and a mental disorder, particularly major depressive disorder, present during the claim period.  Accordingly, the preponderance of the evidence is against the claim for service connection for major depressive disorder, and, therefore, the claim is denied.

B. Low Back Disorder

The Veteran essentially contends that his current low back disorder is related to his spending long hours seated in duties monitoring radar while in service.  

The Veteran was afforded a VA examination in September 2012 addressing his claimed back disability, and an addendum was provided in March 2013 once the examiner was able to review the claims file.   At the September 2012 examination the Veteran reported having back problems beginning in 1968/1969 in service from long hours sitting watching radar screens.  He reported complaining of these problems and being seen for them while stationed in Alaska and Montana, and being told that he had muscle spasms.  He did not seek further care for the condition in service or following service until the early 1980s.  He reported not recalling having any injury to his spine either in service or following service.  

Upon examination, the Veteran reported that current pain was in the central lumbar region and non-radiating, though he had numbness to the right anterolateral thigh.  He reported that he could not continue his post-service work as a fire marshal in part due to his back, as well as due to psychological conditions.  He also reported being only able to walk one-half block, with more severe symptoms during flare-up episodes.  The examiner found limitation of motion of the lumbar spine as well as pain with motion.  Following examination and x-ray studies, as well as review of a privately obtained MRI report, the examiner concluded that the Veteran had degenerative disk disease and herniated disks as well as degenerative changes in the lumbar spine.  

In the March 2013 addendum, September 2012 examiner accurately noted that service treatment records as well as the Veteran's service flying physical, his service air traffic controller physical, and his service separation examination were all negative for any complaints or findings of any abnormalities of the spine.  The examiner additionally accurately noted the absence of any records of any spine conditions in years proximate to service.  Post-service records were noted to reflect that the Veteran sustained an injury in the course of work for a fire department in 1993/1994, and that he was disabled due to this work-related injury.  A medical opinion from the 1993/1994 period was noted to reflect that the injury to the Veteran's back was in the course of that work, and rendered the Veteran disabled from continuing his work as a firefighter.  The Veteran's submitted statements reflect that the Veteran achieved disability retirement from a fire department after nearly 20 years of such work.  The examiner reviewed private medical records from that time indicating that the Veteran sustained disc degeneration and herniations in the work-related injury, and had right anterior thigh numbness.  

The VA examiner found no evidence to support a link between service and these low back conditions shown decades after service.  Based on reviewed evidence, the examiner opined that the Veteran's back condition was not related to service.  

The Board has carefully reviewed the record, and notes that the September 2012 VA examiner's evidentiary findings in the March 2013 addendum are accurate with regard to the absence of complaints or findings of any back disability in service records or in years immediately following service, including upon service separation examination in October 1971 and the Veteran's associated report of medical history in October 1971.  Tellingly, the Veteran's self-reported history at the September 2012 examination did not include his post-service back injury which resulted in his disability retirement from a fire department.  Thus, the Veteran was an inaccurate historian at the examination in furtherance of his claim, particularly when reporting no in-service or post-service injury, causing the credibility of his self-report of back difficulties stemming from service to be greatly impaired.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  In addition, the Veteran's self-reports of care received for his back in service are not corroborated by any documentation in service treatment records, and hence afford limited support to his claim due to the limited credibility of those self-reports.  

The Veteran is competent to report observable symptoms such as pain.  However, while the Veteran believes that his current low back disorder is related to service, in this case he has not shown that he has skills, expertise, or specialized training sufficient to render such an opinion.  Jandreau, 492 F.3d at 1376-77; Kahana, 24 Vet. App. 428.  In this regard, the diagnosis and etiology of a back disability, as contrasted with mere symptoms of pain or other symptoms, are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his low back disorder is not competent evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board thus concludes that the preponderance of competent, credible evidence is against any back disability originating in service, being present in the first post-service year, or otherwise being causally related to service.  Hence, service connection is not warranted as directly related to service or on a first-year-post-service presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a low back disability is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


